Dunn-CD v. State                                                    






NO. 10-91-073-CR
NO. 10-91-074-CR
NO. 10-91-075-CR
NO. 10-91-076-CR
NO. 10-91-077-CR

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

Â Â Â Â Â Â Â Â Â Â CHARLES DAVID DUNN,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â Â Â Â Â Â v.

Â Â Â Â Â Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee

* * * * * * * * * * * * *

 From 87th Judicial District Court
Freestone County, Texas

Trial Court # 88-034-CR
Trial Court # 88-035-CR
Trial Court # 88-036-CR
Trial Court # 88-037-CR
Trial Court # 88-038-CR

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
Â Â Â Â Â Â Â Â Â Â Appellant was convicted by the court on a plea of guilty of the offense of theft over $750,
but less than $20,000, for which he was sentenced to confinement for a term of ten years, in each
case, in the Institutional Division of the Texas Department of Criminal Justice.
Â Â Â Â Â Â Â Â Â Â Appellant has filed a request in this court, personally signed by Appellant and approved
by his attorney, to have his notice of appeal withdrawn.  No decision of this court having been
delivered prior to the receipt of this request for withdrawal of his notice of appeal, Appellant's
request is granted.  The appeals are dismissed.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM
Before Chief Justice Thomas,
Â Â Â Â Â Â Â Â Â Â Justice Cummings and
Â Â Â Â Â Â Â Â Â Â Justice Vance
Dismissed
Opinion delivered and filed May 9, 1991
Do not publish

soNormal style='text-align:justify'>[CV06]



[1]  Martha Jane Trudo, Judge of the 264th District Court of Bell County, sitting by assignment of the Chief Justice of the Texas Supreme Court
pursuant to section 74.003(h) of the Government Code.Â  See Tex. Gov't Code Ann. Â§ 74.003(h)
(Vernon 2005).
Â